UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7615



JAMIE ACEVEDO,

                                            Plaintiff - Appellant,

          versus


JAMES S. GILMORE, III, Governor; HARRY L.
CARRICO, Chief Justice, Supreme Court of
Virginia; ROBERT J. STUMP, Judge, Wise County
Circuit Court; FORD C. QUILLEN, Judge, Wise
County Circuit Court; MOSBY G. PERROW, III,
Judge, Lynchburg City Circuit Court; MARK L.
EARLEY, Attorney General; PAMELA A. SARGENT,
Assistant    Virginia     Attorney     General;
CHRISTOPHER   G.   HILL,   Assistant   Virginia
Attorney General; ROBERT BAIN SMITH, Assistant
Virginia Attorney General; CLINTON R. SHAW,
JR., Public Defender; B. LEIGH DREWRY, JR.,
Esquire;   RONALD    J.  ANGELONE,    Director,
Virginia Department of Corrections; FRED
SCHILLING, Director, Health Services, Virginia
Department of Corrections; J. MICHAEL GAMBLE,
Judge, Amherst County Circuit Court; RICHARD
A. YOUNG, Director, Western Region, Virginia
Department of Corrections; STAN K. YOUNG,
Warden, Wallens Ridge State Prison; B. J.
RAVILEE, Grievance Coordinator, Wallens Ridge
State Prison; GRIEVANCE COORDINATOR RIDER,
Wallens   Ridge   State   Prison;   JOHN   DOE,
Institutional Investigator, Wallens Ridge
State Prison; CAPTAIN HOCKETT, Wallens Ridge
State Prison; LIEUTENANT MEYER, Wallens Ridge
State Prison; SERGEANT KENDRICK, Wallens Ridge
State Prison; PRISON GUARD GOINS, Wallens
Ridge State Prison; PRISON GUARD KELLY,
Wallens Ridge State Prison; PRISON GUARD
FLEENOR, Wallens Ridge State Prison; PRISON
GUARD SCHLOBOHM, Wallens Ridge State Prison;
JOHN DOE, Prison Guard, Wallens Ridge State
Prison; JOHN DOE, Prison Guard 2, Wallens
Ridge State Prison; JOHN DOE, Prison Guard 3,
Wallens Ridge State Prison; PAGE TRUE, Former
Warden, Red Onion State Prison; D. A. BRAXTON,
Warden, Red Onion State Prison; J. ARMENTROUT,
Assistant Warden, Red Onion State Prison; P.
SAUL, Grievance Coordinator, Red Onion State
Prison; ASSISTANT WARDEN BASS, Red Onion State
Prison; VICKI PHIPPS, Red Onion State Prison;
DOCTOR OFOHG, Red Onion State Prison; JANE
DOE, Registered Nurse, Red Onion State Prison;
R. FLEMING, Chief of Security, Red Onion State
Prison; CAPTAIN FLEMING, Red Onion State
Prison; S. FLEMING, Red Onion State Prison; D.
FLEMING, a/k/a Prison Guard Fleming, Red Onion
State Prison; SERGEANT O’QUINN, Red Onion
State Prison; SERGEANT FANNIN, Red Onion State
Prison; GRIEVANCE COORDINATOR SLEENOR, Red
Onion State Prison; REGISTERED NURSE STANLEY,
Red Onion State Prison; SERGEANT HILLYARD, Red
Onion State Prison; PRISON GUARD TILLER, Red
Onion State Prison; PRISON GUARD KILBOURNE,
Red   Onion    State    Prison;   CARL   SYKES,
Maintenance, Red Onion State Prison; SERGEANT
WOODS, Red Onion State Prison; PRISON GUARD
DEEL, Red Onion State Prison; PRISON GUARD
LARGE, Red Onion State Prison; PRISON GUARD
BUSH, Red Onion State Prison; PRISON GUARD
COLLINS, Red Onion State Prison; PRISON GUARD
ELY, Red Onion State Prison; SERGEANT HEAD,
Wallens Ridge State Prison; SERGEANT SHORT,
Wallens Ridge State Prison; NURSE STANLEY;
CORRECTIONAL    OFFICER   BROWN;   CORRECTIONAL
OFFICER    STANLEY;     CORRECTIONAL    OFFICER
HAMILTON; CORRECTIONAL OFFICER SALYERS; NURSE
THOMAS; NURSE HOBBS; NURSE BALLARD; LIEUTENANT
GALLIHAR; VASS; PHYLLIS HOBBS; DIANAH ROSE;
TAMMY THOMAS; MARY TAYLOR; KENNETH TAYLOR;
LESLIE   BAKER;   RUVONDA MOOREFIELD;     TERRY
BROOKS; LISA YATES; DIANNA YATES; KAVEN
O’FOGH,

                                           Defendants - Appellees.




                                 2
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-752-7)


Submitted:   December 19, 2002          Decided:   January 7, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jaime Acevedo, Appellant Pro Se.     William W. Muse, Assistant
Attorney General, Richmond, Virginia; Frederick A. Rowlett, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; John David McChesney,
RAWLS & MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     Jaime Acevedo seeks to appeal the district court’s order

dismissing some claims, denying his motions for default judgment

and sanctions, and ruling on other miscellaneous requests relating

to his action filed pursuant to 42 U.S.C. § 1983 (2000).       This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order Acevedo seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 4